Citation Nr: 1219751	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Lavan & Neidenberg


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right inguinal hernia.  A Travel Board hearing was held at the RO in January 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a July 1971 rating decision, the RO denied the Veteran's claim of service connection for a right inguinal hernia.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the July 1971 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right inguinal hernia is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In July 1971, the RO denied the Veteran's claim of service connection for a right inguinal hernia and the Veteran did not appeal.

2.  The evidence received since the July 1971 RO decision is insufficient to reopen the previously denied claim of service connection for a right inguinal hernia because it does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The July 1971 RO decision, which denied the Veteran's claim of service connection for a right inguinal hernia, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the July 1971 RO decision in support of the claim of service connection for a right inguinal hernia is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2005 and in February 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a right inguinal hernia, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Although the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board finds that failure to satisfy the duty to notify in that regard is not prejudicial.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a right inguinal hernia.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the July 2005 letter was issued to the Veteran and his service representative prior to the December 2005 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as whether new and material evidence has been received to reopen a claim of service connection for a right inguinal hernia.  The Veteran was assisted at the hearing by an accredited representative from Lavan & Neidenberg.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the new evidence which had been submitted in support of his request to reopen the previously denied claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claim, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a right inguinal hernia, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


New & Material Evidence Claim

In July 1971, the RO denied the Veteran's claim of service connection for a right inguinal hernia.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the July 1971 rating decision and it became final.  He also did not submit any evidence or argument within 1 year of this rating decision that would render it non-final for VA disability compensation purposes.  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a right inguinal hernia may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran's service representative filed an informal application on the Veteran's behalf to reopen his previously denied service connection claim for a right inguinal hernia in statements on a VA Form 21-4138 which was dated on May 24, 2005, and date-stamped as received by the RO on May 27, 2005.  The Veteran then filed a formal application to reopen his previously denied service connection claim for a right inguinal hernia on a VA Form 21-526 which was dated on June 1, 2005, and date-stamped as received by the RO on June 13, 2005.  The RO denied the Veteran's May 2005 request to reopen the previously denied service connection claim for a right inguinal hernia in a December 2005 rating decision.  

A review of the claims file indicates that, in correspondence received in March 2006, the Veteran disagreed with the December 2005 rating decision.  (The Board notes parenthetically that, although this correspondence was received by the RO in March 2006, it was dated in March 2005; this appears to be a typographical error.)  In a May 2006 rating decision, the RO essentially determined that the December 2005 rating decision was final for VA purposes and again denied the Veteran's request to reopen his previously denied service connection claim for a right inguinal hernia, prompting his current appeal to the Board.  The RO then sent the Veteran a letter in July 2006 explaining that the December 2005 rating decision had become final and VA had not accepted his March 2006 correspondence as a notice of disagreement with the December 2005 rating decision.  The RO explained that, although the Veteran's correspondence expressing disagreement with the December 2005 rating decision was received in March 2006, it was not associated with the Veteran's claims file until after the May 2006 rating decision was promulgated.  

A review of the claims file shows that the Veteran submitted statements relevant to this claim within 1 year of the December 2005 rating decision which rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Specifically, the Veteran requested that the RO "reconsider" its December 2005 rating decision in a letter which was dated on December 19, 2005, and date-stamped as received by the RO on December 28, 2005.  The Veteran also expressly disagreed with the December 2005 rating decision in statements on a VA Form 21-4138 which, by the RO's own admission in July 2006 correspondence sent to the Veteran, was received in March 2006 but not associated with the claims file until May 2006.  Thus, the Board finds that the Veteran has pursued his request to reopen the previously denied service connection claim for a right inguinal hernia continuously since May 2005.  Id.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for a right inguinal hernia, the evidence before VA at the time of the prior final RO decision in May 1983 consisted of his service treatment records and a June 1971 report of VA examination.  The RO stated that the Veteran's history of right inguinal hernia surgery 5 years prior to his induction (or entrance) on to active service was noted at his induction (or enlistment) physical examination.  The RO also stated that, although the Veteran's service treatment records showed that he initially was diagnosed as having a recurrent inguinal hernia in February 1969 during active service, subsequent service treatment records in September and October 1970 found no hernia on physical examination.  The RO stated further that the Veteran's discharge (or separation) physical examination showed only 2 surgical scars in the right lower quadrant and, although the Veteran reported recurrent pain in the right groin during service, repeated in-service physical examinations had not shown any recurrence of a right inguinal hernia.  The Veteran also had received a medical discharge because his right inguinal hernia had existed prior to service.  The RO found that, although the Veteran complained of right groin pain on VA examination in June 1971 (within the first post-service year), there was no evidence of a hernia on physical examination.  The RO concluded that the Veteran's right inguinal hernia existed prior to service and there was no evidence of in-service recurrence or on VA examination that it had been aggravated (or permanently worsened) by service.  Because the competent evidence showed that the Veteran's right inguinal hernia existed prior to service and was not aggravated by service, the claim was denied.

The newly received evidence includes the Veteran's post-service private treatment records and his lay statements and Board hearing testimony.  This evidence shows that, in an undated outpatient treatment record, it was noted that the Veteran had been referred "because of a right inguinal hernia.  He states it has only been present a few months and does cause him discomfort."  A history of 2 hernia repairs on the right and 1 on the left, "the first being at the age of 13 and the other about 10 years ago," was noted.  The Veteran complained of discomfort and a spasm in the right testicle and cord structures "which occur frequently and causes him a considerable amount of pain."  Physical examination showed a "fairly flat" abdomen, no hepatosplenomegaly, a large obvious right inguinal hernia which was reducible, and operative scars on both the right and left sides from previous hernia repairs.  The private physician stated that "it is not clear whether the hernia is causing the symptoms or whether the previous surgery perhaps has had scar tissue entrapped the cord structures or the nerve in that area."  The Veteran agreed to undergo surgery and was advised of the possibility of recurrence of his hernia.

In May 2003, the Veteran had groin surgery with mobilization of the cord and repair of a large indirect inguinal hernia.  The pre-operative diagnosis was recurrent right inguinal hernia.  The surgeon stated in his operative findings: 

[The Veteran] had a lot of scar tissue present because of the previous two operations he had had and it was impossible to determine where the ilioinguinal nerve might be.  In fact, I do not believe it was in existence since in careful dissection of the external oblique aponeurosis and cord structures, nothing even suggestive of looking like a nerve was found.  [The Veteran] did have inflammatory reaction in a spot of the internal ring trapping the cord at this level.  [He] had complained of pain in this testicle and that there would be spasms and elevation of his cord.  

A large direct inguinal hernia was found during surgery and repaired.  The post-operative diagnosis was recurrent right inguinal hernia, direct with cord entrapment.

On private outpatient treatment on June 2, 2003, it was noted that the Veteran "is healing nicely and has adequate length of his cord structure.  He seems to be doing well."  

On June 30, 2003, it was noted that "there is no evidence of recurrence.  [The Veteran] is doing well."  The Veteran was advised that it took 6-8 weeks for tissue to heal and, since he had a recurrent hernia, "he should be very careful and slowly resume activity" and lose weight.

In a November 2005 letter, the Veteran described what had happened to him during basic training.  

The Veteran testified at his January 2012 Board hearing that he had undergone 2 surgeries to repair an inguinal hernia as a teenager several years prior to his entrance on to active service.  See Board hearing transcript dated January 30, 2012, at pp. 4.  He also testified that his pre-service inguinal hernia had recurred during basic training.  Id., at pp. 7-8.  He testified further that he had been hospitalized for treatment of a recurrent inguinal hernia during active service.  He also testified further that his pre-existing inguinal hernia had been aggravated by service.  Id., at pp. 10-13.

With respect to the Veteran's application to reopen a previously denied claim of service connection for a right inguinal hernia, the Board notes that the evidence which was of record in July 1971 indicated that the Veteran's right inguinal hernia existed prior to service and was not aggravated (or permanently worsened) by service or otherwise was related to active service.  Despite the Veteran's assertions, a review of the competent evidence submitted since July 1971 also does not show that his right inguinal hernia is related to active service.  The Board acknowledges in this regard that the newly submitted evidence shows that the Veteran's right inguinal hernia has recurred and required additional surgery in 2003.  The Veteran's private treating physicians who saw him in 2003 for a recurrent right inguinal hernia have not related it to active service or any incident of service.  Nor have these clinicians provided any opinion as to whether the Veteran's right inguinal hernia, which existed prior to service, was aggravated by service.  There also is no more recent evidence which demonstrates that the Veteran currently experiences any disability due to a right inguinal hernia which could be attributed to active service.  The Board finds that, although the evidence received since July 1971 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's right inguinal hernia, which existed prior to service, was not aggravated by service or otherwise was not related to active service.  Thus, the Board also finds that the evidence received since the July 1971 rating decision denying the Veteran's service connection claim for a right inguinal hernia does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a right inguinal hernia.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 1971 rating decision or received since that decision became final - which demonstrates that any current right inguinal hernia could be attributed to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a right inguinal hernia.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a right inguinal hernia is not reopened.  


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a right inguinal hernia is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


